

EXHIBIT 10.1


SIXTH AMENDMENT TO TRUST AGREEMENT BETWEEN
FIDELITY MANAGEMENT TRUST COMPANY AND
ZIONS BANCORPORATION
    


THIS SIXTH AMENDMENT, dated and effective as of the seventeenth day of August,
2015, and effective on that date unless otherwise stated herein, by and between
Fidelity Management Trust Company (the “Trustee”) and Zions Bancorporation (the
“Sponsor”);


WITNESSETH:

WHEREAS, the Trustee and the Sponsor heretofore entered into a Master Trust
Agreement dated September 1, 2006, with regard to the Zions Bancorporation
Restated Deferred Compensation Plan, Zions Bancorporation Restated Deferred
Compensation Plan for Directors, and the Restated Amegy Bancorporation, Inc.
Non-Employees Directors Deferred Fee Plan (collectively and individually, the
“Plan”); and


WHEREAS, the parties have agreed that effective August 17, 2015, Portfolio
Advisory Service will be provided to Zions Bancorporation Restated Deferred
Compensation Plan (29149); and


WHEREAS, the Trustee’s address has changed to 245 Summer Street, Boston, MA
02210, and the parties wish to amend the Agreement to reflect the same; and


WHEREAS, the Trustee and the Sponsor now desire to amend said Trust Agreement as
provided for in Section 13 thereof;


NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor hereby amend the Trust Agreement by:


(1)
Amending Section 5(a), Selection Investment Options, by restating as follows:



(a)    Selection of Investment Options or Portfolio Advisory Service®.


The Trustee shall have no responsibility for the selection of investment options
under the Trust or the decision to offer Portfolio Advisory Service®, and shall
not render investment advice to any person in connection with the selection of
such options or service. The parties acknowledge that the Sponsor is capable of
evaluating investment risks independently.  The Sponsor affirms that at all
times all decisions concerning the plan's investment line-up or its investment
strategies, including, but not limited to, evaluations of information provided
by Trustee or its affiliates, shall be made by exercising independent judgment.


“Portfolio Advisory Service®” shall mean Fidelity Portfolio Advisory Service® at
Work, a discretionary investment management service provided by Strategic
Advisers in accordance with the investment management agreement as attached, to
eligible Participants who elect the service. “Strategic Advisers” shall mean
Strategic Advisers, Inc., an affiliate of the Trustee, and a registered
investment adviser, or its successors or assigns.

1 



--------------------------------------------------------------------------------



  
(2)    Amending Section 5(c), Investment Direction, by restating as follows:


(c)    Investment Direction.


As authorized under the Plan, each Participant shall direct the Trustee in which
investment option(s) to invest the assets in the Participant’s individual
accounts, or shall direct the Trustee to invest such Participant’s individual
accounts among the Plan’s available investment options in accordance with
investment directions provided by Strategic Advisers under Portfolio Advisory
Service®. In the event the Participant elects to participate in Portfolio
Advisory Service®, he or she may not exercise investment direction over his or
her Plan account (except for assets held in Sponsor Stock) until his or her
participation in such Portfolio Advisory Service® has terminated. Investment
directions may be made by Participants by use of the telephone exchange system,
the internet, or in such other manner as may be agreed upon from time to time by
the Sponsor and the Trustee. Participant direction to participate in Portfolio
Advisory Service® (or to cease such participation) shall be made by use of the
telephone exchange system, or in such other manner as may be agreed upon from
time to time by the Sponsor and the Trustee. Any direction from Participants
contemplated by this paragraph shall be made in accordance with the fund
exchange provisions set forth in the Plan Administration Manual. The Trustee
shall not be liable for any loss or expense that arises from a Participant’s
exercise or non-exercise of rights under this Section 5 over the assets in the
Participant’s accounts. In the event that the Trustee fails to receive a proper
direction from the Participant, the assets shall be invested in the investment
option set forth for such purpose on Schedule “C”, until the Trustee receives a
proper direction.


(3)    Amending Section 5(e)(i), Execution of Purchases and Sales, by restating
as follows:


(i)
Execution of Purchases and Sales of Mutual Funds



Purchases and sales of Mutual Funds (other than for exchanges) shall be made on
the date on which the Trustee receives from the Administrator In Good Order all
information, documentation and wire transfer of funds (if applicable), necessary
to accurately effect such transactions. Exchanges of Mutual Funds pursuant to
Participant request shall be processed in accordance with the fund exchange
provisions set forth in the Plan Administration Manual.


(4)
Amending Section 5, Investment of Trust, to add a new subsection (j), as
follows:



(j)
Portfolio Advisory Service® (for Zions Bancorporation Restated Deferred
Compensation Plan only).



(i)
This section is intended to authorize appointment of an investment manager as
contemplated in Section 402(c)(3) of ERISA. The Sponsor may appoint an
investment manager, and, pursuant to the agreement in the Schedule titled
“Investment Management Agreement”, the Sponsor has so appointed Strategic
Advisers with respect to assets held in the individual Plan accounts of
participants enrolled in Portfolio Advisory Service®. That appointment extends
only to Managed Assets, as defined below. Trustee will implement


2 



--------------------------------------------------------------------------------



the addition of Portfolio Advisory Service® on August 17, 2015. In the event the
implementation date above is no longer reasonably practicable, the parties will
establish another date for implementation.




(ii)
Managed Assets shall be comprised of those assets held in or contributed to the
individual plan accounts of eligible Participants (other than Sponsor Stock)
from whom the Trustee or its agent has received In Good Order an election to
participate in the Portfolio Advisory Service®, and whose participation has not
been terminated in accordance with subparagraph (iv). All Participants are
eligible for Portfolio Advisory Service®. In order to be eligible for the
service, a Participant must have a Plan account balance equal to or greater than
an amount as the Trustee and Strategic Advisers may determine in their sole
discretion. Participants who hold non-traditional investment options in their
Plan account, such as self-directed brokerage assets, are ineligible for the
service until such holdings are liquidated.

   
(iii)
Purchases and sales of investment options initiated by Portfolio Advisory
Service® shall be governed by the operating guidelines set out in the Schedule
titled “Operating Guidelines for Investment Options Exchanges -Portfolio
Advisory Service®”.



(iv)
For so long as Portfolio Advisory Service® is offered, Strategic Advisers’
authority with respect to Managed Assets shall begin when Fidelity has confirmed
receipt of an election In Good Order from an eligible Participant who has
elected to participate in the service (and in the case of plans or portions
thereof transferring to Fidelity recordkeeping services, at the conclusion of
the Participant Recordkeeping Reconciliation Period). Strategic Advisers’
authority with respect to Managed Assets shall end with respect to a Participant
when (A) the Participant terminates his or her election to participate in
Portfolio Advisory Service®; (B) Managed Assets are withdrawn (through loan,
withdrawal or distribution) or otherwise transferred out of the Participant’s
account for any reason (but only to the extent of such withdrawal or transfer);
(C) the Participant’s account is transferred to another plan; (D) Strategic
Advisers receives notice from the Trustee or its agent of a Participant’s death,
after the Trustee or its agent has been so notified; (E) Strategic Advisers
notifies a Participant that the Participant is no longer eligible for the
service, or that it will no longer provide the service to such Participant for
any reason; (F) when the Plan’s Sponsor directs Strategic Advisers to
discontinue its service to any Participant (whether through termination of
Strategic Advisers as investment manager with respect to Portfolio Advisory
Service®, or otherwise); or (G) when an affiliate of the Trustee ceases to
provide recordkeeping services for the Plan. A Participant’s termination of his
or her election to participate in Portfolio Advisory Service® shall be effective
immediately after the Trustee confirms receipt of such election, provided that
if confirmation is received after market close and one or more exchange
transactions initiated by Strategic Advisers are pending for processing in


3 



--------------------------------------------------------------------------------



the nightly cycle for such date, such exchanges shall be processed as of the
market close on such date.


(v)
The Managed Assets shall be identified on the books and records of the Trust
separately from all other assets held by the Trustee under this Agreement.
Strategic Advisers shall have the duty and power to direct the Trustee and its
affiliates as to the investment of Managed Assets among available investment
options, in accordance with governing investment guidelines, but shall have no
authority with respect to the exercise of shareholder rights such as voting, or
other rights that arise out of the Trust’s ownership of certain securities, such
as the right to participate in bankruptcy or other litigation. The Trustee shall
follow the direction of Strategic Advisers or its agent regarding the investment
and reinvestment of the Managed Assets. The Trustee shall have no authority or
responsibility to review, question or countermand any instruction provided by
Strategic Advisers to it, unless it has knowledge that by its action or failure
to act, it will be participating in or undertaking to conceal a breach of
fiduciary duty by Strategic Advisers.

 
(vi)
The Trustee may execute such documents and powers of attorney as may be
necessary to authorize Strategic Advisers or its agents, to exercise the
investment management duties of Strategic Advisers.



(vii)
It is acknowledged that the Strategic Advisers may appoint as its agent any
entity, including FIIOC that is also used by the Trustee in performing its
duties hereunder.



(viii)
Neither the Trustee nor its affiliates performing recordkeeping and
administrative services for the Plan shall have any obligation to provide any
information concerning an enrolled Participant to Strategic Advisers (including,
without limitation, any holdings of such Participant outside of the assets
allocated to Portfolio Advisory Service®), provided, however, that the Trustee
and such affiliates shall be obligated to notify Strategic Advisers of an event
terminating some or all of its management responsibilities for enrolled
Participants.



(ix)
A Participant may elect to participate in Portfolio Advisory Service® by
enrolling via the internet, by completing a paper enrollment form, via
telephone, or by other means as agreed to by the Sponsor and the Trustee. After
the conclusion of any Participant Recordkeeping Reconciliation Period, exchanges
shall be made at the NAV next calculated after a Participant has provided In
Good Order all information necessary for the service to determine an appropriate
target asset mix and model portfolio, and the receipt of his or her election to
participate in Portfolio Advisory Service® has been confirmed. A Participant may
elect to terminate participation in Portfolio Advisory Service® via telephone,
the internet, or such other means agreed to by the Sponsor and the Trustee and
such termination shall be effective immediately when the Trustee confirms
receipt of such instruction, provided that if any exchange transactions are


4 



--------------------------------------------------------------------------------



pending at the time the Participant elects to terminate the service, the pending
transactions shall be processed at the market close on such date unless the
Participant requests cancellation of such transactions. In the absence of such
pending transactions, upon completion of unenrollment process of his or her
participation in the Portfolio Advisory Service®, a Participant may request
exchanges immediately, and such transactions shall be implemented in accordance
with the guidelines set forth in the Plan Administration Manual for such
investment option. For so long as a Participant participates in Portfolio
Advisory Service®, he or she may not make exchanges in his or her account
(except for exchanges related to Sponsor Stock).


(x)
The Sponsor may direct the Trustee in writing to automatically enroll some or
all of the Participants into Portfolio Advisory Service®. If the Sponsor directs
the Trustee to automatically enroll any or all of the Participants into
Portfolio Advisory Service®, the Trustee shall re-direct contributions to the
Plan accounts of such Participants, and shall re-allocate existing account
balances of such Participants, among the Plan’s available investment options in
accordance with the investment directions provided by Strategic Advisers unless
or until the Participant opts out of Portfolio Advisory Service®. Assets held in
or contributed to the accounts of a Participant who has been automatically
enrolled in the Service pursuant to the Sponor’s direction shall be Managed
Assets as described in (ii) above, subject to investment direction by Strategic
Advisers until such time as the Participant opts out of participation in
Portfolio Advisory Service® and so notifies the Trustee. Participant direction
to opt out of Portfolio Advisory Service® may be made via the telephone, the
internet or in such other manner as may be agreed to from time to time between
the Sponsor and the Trustee. Upon receipt and processing of a Participant’s
election to opt out of Portfolio Advisory Service®, the Trustee shall thereafter
invest the Participant’s accounts among the investment options under the Plan in
accordance with the Participant’s investment instructions. A Participant’s
election to opt out of enrollment in Portfolio Advisory Service® shall be
effective immediately after the Trustee confirms receipt of such election,
provided that if confirmation is received after market close on a Business Day
and one or more exchange transactions initiated by Strategic Advisers are
processing in the nightly cycle for such date, such exchanges shall be processed
as of the market close of the next Business Day.





(5)
Restating Section 11, Resignation, Removal, and Termination Notices, in its
entirety, to read as follows:



Section 11. Resignation, Removal, and Termination Notices.


All notices of resignation, removal, or termination under this Agreement must be
in writing and mailed to the party to which the notice is being given by
certified or registered mail, return receipt requested, to the Sponsor c/o
Senior Vice President Corporate Benefits Director, Zions Bancorporation, One
South Main Street, Suite 600, Salt Lake City, Utah

5 



--------------------------------------------------------------------------------



84111, and to the Trustee c/o Fidelity Workplace Services LLC, PWI Risk &
Compliance, 245 Summer Street, V7B, Boston, Massachusetts 02210, or to such
other addresses as the parties have notified each other of in the foregoing
manner.


(6)    Adding a new Section 22, Investment Management Communications, as
follows:


Section 22.     Investment Management Communications.


Notwithstanding any provision of the Agreement to the contrary, Sponsor hereby
authorizes the Trustee and affiliates of the Trustee, throughout the term of
this Agreement and any extensions thereto, to provide Participants with
communications related to workplace and/or personal investment management
products or services. The Trustee and affiliates of the Trustee may use for such
purpose any information received hereunder or otherwise related to the Plan or
Sponsor; all such information collected or used shall be treated in accordance
with Fidelity Investments’ privacy policy.


(7) Amending Schedule “B”, Fee Schedule, to add the following:


Portfolio Advisory Service® 


The fees for Portfolio Advisory Service® are set forth in the Investment
Management Agreement Schedule.


Unless paid by the Sponsor or deducted from the Plan pursuant to alternative,
valid direction from the Plan’s Sponsor, the quarterly fees for Portfolio
Advisory Service® applicable to each Participant will be calculated, based on a
Participant’s daily balances for all days not previously billed, generally on
the 25th day (or next available Business Day) of the final month of the
Participant statement cycle quarter. The Trustee shall redeem investments in the
amount of such fee pro rata from the investment options in the electing
Participant’s Plan account on the Business Day following the fee calculation.
This amount will be noted on the Participant’s statement. In the event a
Participant’s participation in the service is terminated before the end of a
quarter, the fee will be prorated based on the number of days the account was
managed during the quarter. Failure to deduct fees shall not constitute a fee
waiver.


(8)
Adding the Schedule titled “Operating Guidelines for Investment Options
Exchanges -Portfolio Advisory Service®”, as attached hereto.



(9) Adding the Schedule titled "Investment Managemeng Agreement", as attached
hereto.

6 



--------------------------------------------------------------------------------



    








IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this Sixth Amendment
to be executed by their duly authorized officers effective as of the day and
year first above written. By signing below, the undersigned represent that they
are authorized to execute this document on behalf of the respective parties.
Notwithstanding any contradictory provision of the agreement that this document
amends, each party may rely without duty of inquiry on the foregoing
representation.


ZIONS BANCORPORATION
FIDELITY MANAGEMENT TRUST COMPANY







By: /s/ Dianne James    By: /s/ Mary Beth Davies 7/1/15
__________________________________ ________________________________________
Authorized Signatory Date        FMTC Authorized Signatory Date





























































7 



--------------------------------------------------------------------------------









SCHEDULE - OPERATING GUIDELINES FOR INVESTMENT OPTIONS EXCHANGES - PORTFOLIO
ADVISORY SERVICE® 


The following operating guidelines shall govern exchanges of investment options
for Participants enrolled in Portfolio Advisory Service®. These guidelines are
subject to change upon written notice to the Sponsor.


(a) Rebalancing Participant Accounts:


Assets in the Participant’s Plan account are rebalanced on an ongoing basis to
ensure alignment with the assigned asset allocation strategy and the current
model portfolio. There are two primary types of rebalancing activities:
•
Portfolios are rebalanced periodically (generally 3-4 times per year) to account
for changes in market valuations, to ensure Participant accounts are properly
aligned to their model portfolio allocations.

•
Portfolios are also monitored each Business Day to ensure that any Participant
directed activities (such as withdrawals or loans) have not caused the
Participant account to vary from the assigned market-adjusted model portfolio by
more than a drift allowance specified under the Portfolio Advisory Service® .

Rebalance transactions shall be created in the nightly cycle for processing on
the following Business Day, and will be reflected in Participant accounts on the
day following the rebalance transaction date.


(b) Reallocation of Model Portfolios:


If there is a reallocation of the model portfolio (resulting from review of the
Plan’s investment options or a change in the Plan investment option menu), those
Participant accounts that vary from the revised model portfolio by more than a
drift allowance specified under the Portfolio Advisory Service® shall be flagged
for reallocation. Reallocation transactions shall be processed using the same
rules as for rebalance transactions.


(c) Changes to Investor Profile:


If a change in model portfolios is required as a result of an annual or ad hoc
review of the Participant’s investor profile completed before the close of the
New York Stock Exchange (“Market Close”) on a Business Day, the required
exchanges shall be processed in that night’s nightly cycle, and reflected in the
Participant’s account within the two to three Business Days.


(d) Termination of Service:


If receipt of a Participant’s election to terminate the Portfolio Advisory
Service® is confirmed before Market Close, the account will not be flagged for
rebalancing or reallocation. If receipt of a Participant’s election to terminate
Portfolio Advisory Service® is received while transactions are pending, the
pending transactions will proceed as outlined above unless the Participant
requests cancellation of such transaction. After the transactions are settled,
the termination will be processed pursuant to the language above.

8 



--------------------------------------------------------------------------------





SCHEDULE
INVESTMENT MANAGEMENT AGREEMENT


AGREEMENT, dated as of the date signed by Strategic Advisers, Inc., by and
between Strategic Advisers, Inc., an investment adviser registered under the
Investment Advisers Act of 1940, as amended (the “Advisers Act”), with its
principal offices at 245 Summer Street, Boston, Massachusetts (“Strategic
Advisers”) and Zions Bancorporation, the entity with authority to appoint an
investment manager provided in Section 1(c) below (the “Authorizing Party”),
with principal offices at One South Main Street, Salt Lake City, Utah 84111, and
Zions Bancorporation (the “Sponsor”), with its principal offices at One South
Main Street, Salt Lake City, Utah 84111. To the extent that the Authorizing
Party and the Sponsor are the same, the Authorizing Party’s execution of this
Agreement shall also bind the Sponsor.




W I T N E S S E T H


WHEREAS, the Sponsor has established one or more trusts or accounts in
connection with Plans listed in Exhibit C pursuant to agreements which permit
certain assets of retirement plans (collectively and individually, the “Plan”)
held in such trust or account to be managed by a duly-appointed investment
manager; and


WHEREAS, pursuant to the instrument governing each of the Plans and associated
trusts or accounts, the Authorizing Party has the authority to appoint
investment managers with respect to the assets held in such trust or account;
and


WHEREAS, the Authorizing Party desires to appoint Strategic Advisers as
investment manager to provide discretionary investment management services (the
“Managed Account Service”) with respect to trust or account assets allocated to
eligible participants in the Plan, and the Sponsor or the Authorizing Party has
entered into or amended service, trust or custody agreements for the Plan in
contemplation thereof; and


WHEREAS, the Authorizing Party and Strategic Advisers wish to enter into this
Investment Management Agreement (the “Agreement”) for the purpose of effecting
such appointment and setting forth the obligations of Strategic Advisers in
connection with the Managed Account Service;


NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the Authorizing Party, the Sponsor, and Strategic Advisers
hereby agree as follows:


SECTION 1. Definitions


a.
The term “Service Agreement” shall mean the trust, custodial or recordkeeping
agreement governing servicing of the Plan by affiliates of Strategic Advisers.



b.
The term “Plan” shall mean, collectively and individually, the Plans listed in
Exhibit C.



c.
The term “Authorizing Party” with respect to a Plan shall mean the entity with
authority to retain an investment manager for the trust or account under the
governing documents, and in the case of a Plan governed by ERISA, shall be the
named fiduciary. Authorizing Parties for each Plan shall be listed in Exhibit C.


9 



--------------------------------------------------------------------------------





d.
to the extent the Plan is intended to be a nonqualified plan that is not funded
for tax purposes, the term “investment option” offered to or available to
Participants shall mean those hypothetical investment options in which a
Participant is allowed to direct his or her hypothetical account for purposes of
measuring his or her benefit entitlement under the Plan.



e.
To the extent the Plan is intended to be a nonqualified plan that is not funded
for tax purposes, the term “individual account” “individual Plan account” or
“Participant account” shall mean the notional amount that measures the
Participant’s entitlement to benefits under the terms of the Plan.



f.
unless otherwise defined herein, the terms used in this Agreement shall have the
same meaning as in the trust, custodial or service agreements governing
servicing of the Plan by affiliates of Strategic Advisers.



SECTION 2. Appointment of Strategic Advisers.


With respect to each Plan described in Exhibit C, the Authorizing Party hereby
appoints Strategic Advisers to manage, pursuant to the guidelines set out in
Exhibit B hereof (the “Investment Guidelines”), such of the assets of each trust
of account associated with the Plan as may constitute Managed Assets from time
to time. “Managed Assets” shall be comprised of all assets of the trust or
account associated with each Plan in individual accounts of eligible
Participants enrolled in the Managed Account Service, subject to the limitations
discussed in Investment Guidelines (excluding securities that are or were
formerly employer securities within the meaning of ERISA (“Sponsor Stock”) and
assets over which the Participant has no authority to provide investment
directions under the terms of the Plan). The conditions for eligibility,
enrollment and termination of participation in the Managed Account Service are
set forth in the Service Agreement governing the Plan, as it may be amended from
time to time.
    
The Authorizing Party acknowledges receipt of Strategic Advisers’ Part II of
Form ADV, or a written disclosure statement containing the information required
by such form at least 48 hours prior to entering into this Agreement.


SECTION 3. Acceptance of Appointment as Adviser.


Strategic Advisers accepts the appointment to manage the Managed Assets pursuant
to the Investment Guidelines in accordance with the terms and conditions set
forth in this Agreement. Strategic Advisers represents that it is an investment
adviser registered under the Advisers Act, and that it has full power and
authority to enter into this Agreement. Strategic Advisers acknowledges that it
is a fiduciary with respect to each of the trusts or accounts to the extent of
its discretionary authority and responsibility for investment management of
Managed Assets. To the extent the Plan is governed by ERISA, Strategic Advisers
acknowledges that it is a fiduciary to the Plan within the meaning of Section
3(21) of ERISA to the extent of its discretionary authority and responsibility
for investment management of Managed Assets, and that upon execution of this
agreement, it shall function as an investment manager with respect to the Plan
within the meaning of Section 3(38) of ERISA.


SECTION 4. Powers, Rights and Duties of Strategic Advisers.


(a) Subject to the provisions hereof pertaining to the responsibilities of
fiduciaries, Strategic Advisers shall use its best efforts to provide an
opportunity for enhanced returns, consistent

10 



--------------------------------------------------------------------------------



with appropriate risk diversification, by causing the Managed Assets to be
invested and reinvested from time to time only in investment options offered to
Participants under the Plan.
(b)
Strategic Advisers shall manage the Managed Assets in accordance with the
Investment Guidelines, and make investment decisions consistent therewith, but
otherwise shall have sole and exclusive authority and discretion to manage and
control the investment of the Managed Assets consistent with the provisions of
this Agreement. The Investment Guidelines may be changed upon sixty (60) days
written notice to the Authorizing Party from Strategic Advisers.



(c) In order to perform its duties hereunder, Strategic Advisers shall have full
power and authority to:


(1)
direct the trustee, custodian or either of their agents to make purchases and
sales of securities or other property for the individual Plan accounts of
Participants that are enrolled in the Managed Account Service;



(2)
instruct or direct the trustee, custodian or either of their agents to perform
any or all of the powers, duties, and authority given to such trustee, custodian
or agent in the relevant agreements which are therein subjected to direction by
Strategic Advisers and to enforce performance by such trustee, custodian or
agent of such powers, duties, and authority;



(3) execute any and all documents necessary to make investments within the scope
of the Investment Guidelines, or to carry out other duties of Strategic Advisers
hereunder.


(d) Limitations on Duties


(1)
Strategic Advisers shall have no responsibility or authority to exercise any
shareholder rights that arise with respect to investments in which Managed
Assets are invested, nor shall it have responsibility or authority to make
decisions with respect to matters, such as litigation or bankruptcy, arising out
of the trust’s or account’s ownership of any such investments.



(2)
Strategic Advisers shall have no duty or responsibility to manage assets other
than Managed Assets (“Other Assets”), including in particular, Sponsor Stock or
except as directed in the Investment Guidelines by the Sponsor with respect to
Sponsor Stock, to make investment decisions with respect to Managed Assets that
offset or counterbalance the specific investment characteristics or behavior of
any investment of such Other Assets, even if (i) Strategic Advisers manages such
Other Assets pursuant to a separate advisory agreement, or (ii) if those Other
Assets are reflected as being owned by or attributable to the Participant on
books and records maintained by Strategic Advisers or any of its affiliates. If
Strategic Advisers manages Participant accounts in multiple Plans under this
Agreement, it shall make investment decisions on each individual Plan account
separately.



(3)
Notwithstanding any provision of this Agreement, Strategic Advisers shall have
no duty to advise the Authorizing Party or any other person with respect to the
investment options available under the Plan, or to exercise management authority
to add or remove any such investment options to or from the Plan. Strategic
Advisers shall have no duty or authority to advise or make recommendations to
the Authorizing Party or the Sponsor with respect to any other matter, including
without limitation, the impact of Plan rules on the management or
diversification of Managed Assets.


11 



--------------------------------------------------------------------------------





SECTION 5. Strategic Advisers Standard of Care.


Strategic Advisers shall comply with all laws and regulations issued from time
to time applicable to the discharge of its duties under this Agreement and shall
discharge such duties:


(a)
solely in the interest of the Participants and for the exclusive purpose of
providing benefits to such Participants and their beneficiaries and defraying
reasonable expense of administering the Plan, subject to the provisions in
Section 9;



(b)
with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent man acting in a like capacity and familiar with such
matters would use in the conduct of an enterprise of a like character and with
like aims;



(c)
by diversifying the Managed Assets in the individual account of each Participant
enrolled in the Managed Account Service so as to minimize the risk of large
losses, unless under the circumstances it is clearly prudent not to do so, to
the extent such diversification is appropriate and achievable with the
investment options made available under the Plan, consistent with the Investment
Guidelines attached as Exhibit B hereto; and



(d)
in accordance with the documents and instruments governing the Plan provided to
Strategic Advisers or its agents insofar as such documents and instruments are
consistent with the provisions of ERISA if applicable; provided, however, that
the duties of Strategic Advisers shall be governed exclusively by this Agreement
to the extent that the provisions of any such Plan documents are inconsistent
with this Agreement.



Regardless of whether the Plan is subject to ERISA, Strategic Advisers will
perform all of its duties hereunder as if the Plan were subject to ERISA,
provided, however, that governing Plan documents need not be consistent with
ERISA.


SECTION 6. Duties of the Authorizing Party.


The Authorizing Party shall:


(a)
direct, or cause to be directed, the trustee, custodian, recordkeeper or their
agent to invest the Managed Assets at the direction of Strategic Advisers;



(b)
authorize the trustee, custodian or recordkeeper to provide, Strategic Advisers
with such information pertaining to the Managed Assets and the Plan as Strategic
Advisers may reasonably request, which information Strategic Advisers shall keep
as confidential and shall not disclose, except as required by law, to any party
other than its subsidiaries or affiliates, without the prior consent of the
Authorizing Party;



(c)
to the extent not paid by the Sponsor, compensate Strategic Advisers, or cause
the trustee, custodian to compensate Strategic Advisers from the trust or
account, by deduction from the accounts of Participants enrolled in the Managed
Account Service, for Strategic Adviser services under this Agreement in the
amounts set forth on Exhibit A as it may be amended by Strategic Advisers in its
sole discretion from time to time in accordance with the notice provisions of
this Agreement;




12 



--------------------------------------------------------------------------------



(d)
provide, or cause to be provided, such information to Participants as is
delivered for that purpose by Strategic Advisers, and



(e)
maintain a menu of investment options for the Plan that meets the minimum
requirements for implementation of the Managed Account Service, as determined in
the sole discretion of Strategic Advisers, and provide at least thirty (30)
days’ prior written notice to Strategic Advisers with respect to any change in
the menu of investment options available under the Plan. To the extent that the
Authorizing Party provides less than thirty (30) days’ notice with respect to
changes in the investment options available under the Plan, Strategic Advisers
shall be under no obligation to manage the Managed Assets until thirty (30) days
from such line-up change has elapsed. If at any time the Authorizing Party fails
to maintain a menu of investment options for the Plan that meets the minimum
requirements for implementation of the Managed Account Service, as determined by
Strategic Advisers in its sole discretion, Strategic Advisers shall be under no
obligation to manage the Managed Assets until such time as the Authorizing Party
modifies the investment options available under the plan to meet such minimum
requirements.



(f)
fulfill or comply with such other obligations or restrictions as are outlined in
Exhibit B.



SECTION 7. Liability and Indemnification


(a)
Strategic Advisers shall indemnify the Authorizing Party and the Sponsor
against, and hold the Authorizing Party and the Sponsor harmless from, any and
all penalties, damages, losses, liabilities or other expenses (including
reasonable attorneys’ fees) (“Losses”) that may be incurred by, imposed upon, or
asserted against the Authorizing Party and the Sponsor by reason of any claim,
regulatory proceeding, or litigation arising from Strategic Advisers’ breach of
this agreement, negligence, breach of fiduciary duty, willful misconduct or bad
faith in the provision of the Managed Account Service.



Except for liability under ERISA § 405 that may be imposed with respect to
Strategic Advisers’ conduct related to ERISA-governed Plans, Strategic Advisers
shall have no responsibility for the acts or omissions of the Authorizing Party,
the Sponsor, the trustee, custodian or any of its agents. Strategic Advisers
shall have no responsibility for any loss resulting from (i) any breach of
fiduciary duty of the Authorizing Party in selecting and monitoring Strategic
Advisers, the selection of investment alternatives or the administration of the
Plan, (ii) anything done or omitted to be done in good faith reliance on any
written, electronic or telephonic directions from the Authorizing Party or any
authorized representative thereof or any information provided by a Participant
who is enrolled in the Managed Account Service, (iii) anything done or omitted
to be done in good faith reliance on any inaccurate, outdated or incomplete
employee, Participant or Plan data provided by the Sponsors, the Authorizing
Party or Participant as the case may be, or (iv) the Authorizing Party’s failure
to perform its obligations hereunder.


(b)
the Authorizing Party and the Sponsor shall indemnify Strategic Advisers against
and hold it harmless from any and all Losses arising out of a) the failure of
either the Authorizing Party or the Sponsor to fulfill its obligations; or b)
Strategic Advisers’ action or inaction based on good faith reliance on
instructions or information from the Authorizing Party or any authorized
representative thereof.




13 



--------------------------------------------------------------------------------



(c)
federal and state securities laws impose liability, under certain circumstances,
on persons who act in good faith. Nothing in this Agreement shall waive or limit
any rights that the Authorizing Party and Sponsor may have under those laws.



SECTION 8. Compensation


Fees associated with the Managed Account Service are attached hereto as Exhibit
A. To the extent that the Trust contains more than one Plan, a separate Exhibit
A shall be attached hereto for each such Plan. Strategic Advisers may change the
fees associated with the service as described on Exhibit A once per year upon
sixty (60) days prior written notice to the Sponsor; provided, however, that
should the Authorizing Party change or modify the investment options available
through the Plan, Strategic Advisers shall have the right to modify this pricing
schedule at any time upon sixty (60) days written notice to the Authorizing
Party. Any other changes to the fee schedule shall require written consent of
the parties to this Agreement.


SECTION 9. Confidential Information; Other Clients and Services.


Any information or recommendations supplied by or through Strategic Advisers in
connection with the Managed Account Service, which are not otherwise in the
public domain or previously known to the Authorizing Party or the Sponsor, are
to be regarded as proprietary and confidential to Strategic Advisers and its
affiliates, and for use only in connection with Managed Assets by Participants,
the Authorizing Party, the Sponsor or such persons as any of them may designate
in connection with the Managed Assets.


The parties acknowledge that Strategic Advisers may provide similar services to
other trusts, accounts and plans, and that nothing in this Agreement shall
require Strategic Advisers to disclose to the Authorizing Party or the Sponsor,
the Plan or its Participants the existence of such other engagements, or
prohibit Strategic Advisers from rendering services to such other clients. The
Authorizing Party and the Sponsor acknowledge that Strategic Advisers may use
identical, similar or different investment methodologies in providing education
or other investment services to the Plan(s) or its (their) Participants, or to
other plans, participants or clients. With respect to the allocation of trades
among clients, Strategic Advisers will treat each of its client accounts in a
fair and equitable manner when allocating orders for the purchase and sale of
securities, including mutual fund shares. All allocations among client accounts
will be made in a manner consistent with Strategic Advisers’ fiduciary duties,
taking into account all relevant factors.


SECTION 10. ERISA, Tax and Other Considerations.


The Authorizing Party and the Sponsor acknowledge that Strategic Advisers is
affiliated with other entities that may receive asset-based compensation in
connection with the investment options offered under the Plan, including, but
not limited to, Fidelity Mutual Funds.
To the extent that the Plans are governed by ERISA, the parties acknowledge that
the Managed Account Service, to the extent it would otherwise constitute a
prohibited transaction, is intended to comply with Prohibited Transaction Class
Exemption 77-4, as it may be amended from time to time (PTCE 77-4), with respect
to Fidelity Mutual Funds. To that end, the Authorizing Party acknowledges that
it is the named fiduciary of the Plans that are ERISA-governed, it is
independent of Strategic Advisers within the meaning of PTCE 77-4, that it has
received prospectuses for the Fidelity Mutual Funds available under the Plan,
and a full and detailed disclosure of the investment advisory and other fees
charged to or paid by the Plan with respect to the Managed Account Service and
the investment company(ies). The Authorizing Party further acknowledges that it
has received an explanation of the reasons why Strategic Advisers may consider
purchases or sales of Fidelity Mutual Funds for accounts of Plan participants
electing the Managed Account

14 



--------------------------------------------------------------------------------



Service. On the basis of such disclosures, the Authorizing Party hereby
authorizes the purchase and sale of Fidelity Mutual Funds for accounts of
Participants electing the Managed Account Service.
To the extent any of the Plans identified in Exhibit C are intended to be
nonqualified deferred compensation plans that are unfunded for tax purposes, no
provision herein shall be deemed to cause the Plan to be funded for tax
purposes, nor shall any provision herein be deemed to grant Participants in such
Plan any rights to assets of the trust or custodial account associated with such
Plan.


SECTION 11. Inspection


During and for a reasonable time after the term of this Agreement, Strategic
Advisers or its agents shall permit the Authorizing Party or the Sponsor, or
either of their agents (including independent public accountants selected by the
Authorizing Party or the Sponsor) during business hours to inspect, at the
expense of the Sponsor, Strategic Advisers’ records of investment direction
provided pursuant to this Agreement.


SECTION 12. Assignment of Agreement or Duties.


No party may assign this Agreement, in whole or in part, nor delegate except as
contemplated herein, all or part of the performance of duties required of it by
this Agreement without the consent of the other party, except as permitted by
applicable law or regulation, provided, however, that Strategic Advisers may
assign this Agreement to any affiliate using a negative consent process whereby
the Authorizing Party has no less than sixty (60) days to respond to a notice of
intended assignment, and failure to respond to any such notice of such intended
assignment shall constitute assent to such proposed assignment.


SECTION 13. Applicable Law.


This Agreement shall be administered and construed according to the laws of the
Commonwealth of Massachusetts, except as superseded and preempted by ERISA.


SECTION 14. Construction; Validity.


Wherever possible, this Agreement shall be construed in a manner that is
consistent with the Managed Account provisions in the Service Agreement. An
adjudication or other determination that a provision of this Agreement is
invalid or unenforceable shall not affect the validity or enforceability of any
remaining provision of this Agreement.


SECTION 15. Termination.


(a)
This Agreement shall continue in effect until 1) the termination of
recordkeeping services to the Plan by an affiliate of Strategic Advisers; or 2)
a specified date at least sixty (60) days after notice of termination has been
provided from any party to the other party.



(b)
Notwithstanding the foregoing, the Authorizing Party may at any time without
prior notice order Strategic Advisers to cease activity, subject to completion
of the execution of investment directions already in process with respect to the
Managed Assets. Such order to cease activity may be communicated orally subject
to immediate written confirmation to Strategic Advisers.



(c)
Notwithstanding the foregoing, Strategic Advisers may cease to provide models
for the Managed Account Service pursuant to the terms of Section 6(e) of this
Agreement.


15 



--------------------------------------------------------------------------------





(d)
Nothing herein shall prohibit Strategic Advisers from terminating management of
any individual Participant’s Plan account in accordance with the provisions
governing termination of the Managed Account Service to a Participant set forth
in the Service Agreement.



(e)
If this Agreement is terminated during any period of time for which Strategic
Advisers has not been compensated, the fee due to Strategic Advisers for such
period shall be prorated to the date of termination.



(f)The indemnification obligations hereunder shall survive termination.


SECTION 16. Notices.


Any notice, instruction, request, consent, demand or other communication
required or contemplated by this Agreement to be in writing, shall be given or
made if communicated by United States first class mail (or by FAX followed
immediately by United States first class mail), addressed as follows:


If to the Authorizing Party
or to the Sponsor:        Sponsor c/o Vice President, Corporate Benefits
One South Main Street, Suite 600
Salt Lake City, Utah, 84111


If to Strategic Advisers:    Strategic Advisers, Inc.
c/o B2B Risk Management - Contracts
245 Summer Street, V7B
Boston, Massachusetts 02210

provided (i) that each party shall, by written notice, promptly inform the other
party of any change of address and provided further that any written
communication from the Authorizing Party or the Sponsor contemplated hereunder
shall be signed by a person authorized to act on behalf of the Authorizing Party
or Sponsor under governing documents, and (ii) notwithstanding anything in this
Agreement to the contrary and subject to the provisions of the Service
Agreement, any communication provided by another party required to be in writing
may be provided through any medium that is permitted under applicable law or
regulation in lieu of writing.


SECTION 17. Due Authorization.


The Authorizing Party represents and warrants to Strategic Advisers that the
Authorizing Party has full power and authority under governing documents to
appoint an investment manager for the trust or account associated with the Plan
for which it serves as Authorizing Party, and to enter into this Agreement with
respect to and on behalf of the Plan. To the extent the Plan is associated with
a trust for which the trustee is not an affiliate of Strategic Advisers, the
Authorizing Party represents that the provisions of the trust authorize the
appointment of an investment manager. To the extent that the Plan is governed by
ERISA, the Authorizing Party represents that it is the Plan’s named fiduciary
acting in accordance with its duties and obligations under ERISA and the Plan.


All parties to this Agreement hereby represent to the others that it is duly
authorized by all applicable laws and regulations to enter into this Agreement,
and to be bound thereby, including the indemnification provision set forth in
Section 7.



16 



--------------------------------------------------------------------------------



SECTION 18. Entire Agreement; Amendment.


This Agreement and any exhibits hereto, as well as any provisions of any Service
Agreement governing the Managed Account Service, constitute the entire agreement
and understanding among the parties hereto, and may not be modified or amended
except by a writing executed by the parties.


    
 


17 



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written. By
signing below, the undersigned represent that they are authorized to execute
this Agreement on behalf of the respective parties. Each party may rely without
duty of inquiry on the foregoing representation.




AUTHORIZING PARTY


Signature:
/s/ Dianne James
 
 
Print Name:
Diane James
 
 
Title:
EVP, Chief HR Officer
 
 
Date:
6/3/15




STRATEGIC ADVISERS, INC.


Signature:
/s/ Janet McCormick
 
 
Print Name:
Janet McCormick
 
 
Title:
Portfolio Manager
 
 
Date:
June 23, 2015



    
    

18 



--------------------------------------------------------------------------------



EXHIBIT A


FEES FOR MANAGED ACCOUNT SERVICE
PLAN NAME: Zions Bancorporation Restated Deferred Compensation Plan
PLAN NUMBER: 29149




Beginning upon the Plan’s enrollment in the Managed Account Service, the annual
advisory fee for the Managed Account Service will be assessed based on a
percentage of the average daily balance of Managed Assets of enrolled
Participants. The advisory fee will be charged to cover ongoing management of
the Managed Assets, and related servicing and Participant communication. The fee
is payable quarterly in arrears, and will be calculated on the basis of daily
Participant balances, generally on the 25th day of the last month of the
Participant statement cycle quarter (or the next Business Day if the 25th is not
a Business Day).


Unless paid by the Sponsor, the Trustee or its agent will redeem investments in
the amount of the net advisory fee directly from enrolled Participants’ Plan
accounts on the Business Day following the fee calculation. The amount of the
fee deducted from a Participant’s account will be noted on the Participant’s
statement.


The annual net advisory fee for the Managed Account Service will be calculated
by deducting a Plan Credit Amount (as defined below) from the Plan’s annual
gross advisory fee set forth in the table below:


ANNUAL GROSS ADVISORY FEE SCHEDULE
Average
daily account balance
Less than 20% eligible participant enrollment
Greater than 20% eligible participant enrollment*
For the first $100,000 or portion thereof
0.61%
0.56%
For the next $100,000 to $250,000, or portion thereof
0.56%
0.46%
All additional assets over $250,000
0.41%
0.31%

*The Gross Advisory fees applicable to plans that exceed 20% enrollment will
take effect beginning with the first day of the quarter in which the 20%
threshold was exceeded.


Plan Credit Amount and Net Advisory Fee. The purpose of the Plan Credit Amount
is to reduce the annual gross advisory fee payable by the Plan by the amount of
asset-based fees, if any, Strategic Advisers or its affiliates receive for
management of Fidelity Mutual Funds in which Managed Assets are invested, and
for other services related to any other investment option offered under the Plan
in which Managed Assets are invested.

19 



--------------------------------------------------------------------------------



This Plan Credit Amount will be calculated daily in the following manner: For
each investment option in which Managed Assets are invested, an amount will be
calculated equal to the sum of (a) the actual underlying investment management
fees paid to Strategic Advisers or its affiliates from such investment if it is
a Fidelity Mutual Fund (but not other fund expenses such as transfer agency
fees); and (b) the servicing or other fees paid to and retained by Strategic
Advisers and its affiliates based on assets or Participants in any investment
option other than Fidelity Mutual Funds. The resulting amounts for all
investments of Managed Assets will be added together to arrive at the Plan
Credit Amount. The Plan Credit Amount will be applied (as a percentage) equally
across all Participant accounts to arrive at the annual net advisory fee for
that Participant. It is expected that the Plan Credit Amount will vary over
time, based upon the funds selected for investment of Managed Assets.
In the event a Participant’s participation in the Managed Account Service is
terminated before the end of a quarter but such Participant remains enrolled in
the Plan, the gross advisory fee applicable to that quarter will be prorated
based on the number of days the account was managed during the quarter, and such
Participant’s net advisory fees for the pro-rated quarter will be calculated
using the Plan Credit Amount applicable to the prior quarter.
If, prior to the end of a billing quarter, either, (a) a Participant’s
participation in the Managed Account Service is terminated simultaneously with
that Participant’s enrollment in the Plan, or (b) the Plan terminates the
Managed Account Service in its entirety, then the gross advisory fee applicable
to that quarter will be prorated based on the number of days the account was
managed during the quarter. In such cases, a Participant’s gross advisory fees
for the pro-rated quarter will be reduced by a credit amount equal to (a) the
actual underlying investment management fees paid to Strategic Advisers or its
affiliates from investments in such Participant’s account for Fidelity Mutual
Funds (but not other fund expenses such as transfer agency fees); and (b) the
servicing or other fees paid to and retained by Strategic Advisers and its
affiliates based on assets from such Participant’s account invested in any
investment option other than Fidelity Mutual Funds.


As noted above, the Plan’s annual gross advisory fee has been determined based
on the composition of the Plan’s available investment options. The Plan’s annual
gross advisory fee has been set at a level that, when reduced by the Plan Credit
Amount, should result in Participants paying approximately the annual target net
fee shown below. Note that, because the Plan Credit Amount will vary over time,
the actual amount of net advisory fee paid by any Participant will vary based
upon, among other things, the funds selected for investment by the Service and
the number and asset allocations of Participants enrolled in the Plan. As a
result, a Participant’s net advisory fee may be higher or lower than the target
net advisory shown in the table below:



20 



--------------------------------------------------------------------------------



TARGET ANNUAL NET ADVISORY FEE SCHEDULE
 Average
daily account balance
Less than 20% eligible participant enrollment


Greater than 20% eligible participant enrollment
For the first $100,000 or portion thereof
0.50%
0.45%
For the next $100,000 to $250,000, or portion thereof
0.45%
0.35%
All additional assets over $250,000
0.30%
0.20%



As noted above, the Plan Credit Amount and annual net advisory fee will vary
over time. However, given the investment options available in the Plan as of the
date of this Agreement and expected rates of enrollment in the Service,
Strategic Advisers anticipates that the annual net advisory fees paid by any
Participant in the Plan will fall within the ranges shown below.


TARGET RANGE OF ANNUAL NET ADVISORY FEES


Average
daily account balance
Less than 20% eligible participant enrollment
Greater than 20% eligible participant enrollment
For the first $100,000 or portion thereof
0.61% -0.35%
0.56% -0.30%
For the next $100,000 to $250,000, or portion thereof
0.56% -0.30%
0.46% -0.20%
All additional assets over $250,000
0.41% -0.15%
0.31% -0.05%



In rare circumstances, due to the variable nature of the Plan Credit Amount, the
net advisory fee payable by Participants may fall outside of the ranges shown
above.




The annual net advisory fee shall be charged in addition to any applicable
management fees, purchase fee, short-term trading fee, or similar fee payable to
the applicable mutual fund, or any fee paid to Strategic Advisers or its
affiliates for services rendered to the Plan (including trustee or recordkeeping
services) or to the investment options offered under the Plan.


Note: Should the Sponsor or Authorizing Party modify the investment options
available through the Plan, Strategic Advisers shall have the right to modify
this pricing schedule upon sixty (60) days’ notice.
 
From time to time, Strategic Advisers may provide a pricing incentive to
encourage enrollment in the service. Unless otherwise specified, the pricing
incentives will either allow eligible Plan participants who are not

21 



--------------------------------------------------------------------------------



enrolled in the service to have the Service free of Advisory Fees for a stated
period of time, or will allow eligible participants who are not enrolled in the
service a stated discount from the plan’s Gross Advisory fee during a specified
period. The Authorizing Party will receive prior notice of any pricing
incentive. In the unlikely event that the Plan Credit Amount exceeds the Gross
Advisory Fees for any quarter in which a pricing incentive is in effect, the
excess shall be added to the Plan Credit Amount for the following quarter. In
such event, no new pricing incentives will be initiated until any previously
unused Plan Credit Amount has been used to offset Gross Advisory Fees. In the
event that there is unused Plan Credit Amounts for three successive quarters,
the amount shall be converted to a Service Credit, which may be applied
exclusively for any Plan-related service obtained by the Plan from Strategic
Advisers or any Strategic Advisers affiliate that would otherwise be payable
under the terms of existing agreements (other than non-SAI investment management
fees, expenses already deducted from Participant accounts, or expenses
incorporated into a mil rate). The Service Credit will be credited to a
non-interest bearing hypothetical account in respect of the Plan, and will
expire twelve months after the end of the quarter in which it was credited.
                                                            











22 



--------------------------------------------------------------------------------



EXHIBIT B
INVESTMENT GUIDELINES FOR MANAGED ACCOUNT SERVICE


Strategic Advisers shall manage Managed Assets in an enrolled Participant’s Plan
account by selecting from among the investment options available to enrolled
Participants in order to provide diversification appropriate for the enrolled
Participant.


Strategic Advisers will allocate the Participant’s portfolio across various
asset classes to try to achieve the long-term goal of seeking an appropriate
level of returns for a given level of risk. Strategic Advisers shall assign the
Participant to an appropriate asset mix based on the appropriate risk/reward
trade-offs for the Participant. To determine the appropriate mix, Strategic
Advisers will consider the Participant’s date of birth, assumed retirement age,
plan account balance, and other personal information provided by the record
keeper or by the Participant directly through a series of questions or through
the incorporation of available online information. This profile information may
include the Participant’s risk preferences, investment experience, current and
future income, and potential withdrawal needs depending on availability of such
information and the willingness of the participant to provide such information.
It may also include information about assets held by the participant in other
accounts (including amounts held in other plans or accounts serviced by its
affiliates) and the asset allocation of these accounts. Strategic Advisers will
base its proposed asset mix based on the amount of information provided by the
Participant, but shall not require information from the Participant beyond (i)
correct date of birth information for each plan Participant, (ii) designating
the expected retirement age for each Participant.


Strategic Advisers shall design model portfolios for the plan by selecting a
combination of available investment options that track the risk and
diversification attributes of the targeted asset allocation within an
appropriate range. Based on the information outlined above, Strategic Advisers
will assign the Participant to one of the model portfolios.


Participant asset allocation assignments will be reviewed annually, and
Participants may be reassigned to an asset allocation that matches his or her
updated profile. In addition, a Participant may be reassigned to an appropriate
asset allocation and portfolio any time the Participant informs Strategic
Advisers of a change to his or her profile. Unless provided by the Participant,
Authorizing Party shall be responsible for providing (i) correct date of birth
information for each plan Participant, (ii) designating the expected retirement
age for each Participant


Authorizing Party shall be responsible for providing correct date of birth
information for each Participant. In addition, if the Participant does not
provide information designating their expected retirement date, the Authorizing
Party will either (i) provide a default retirement date to be used in scoring
Participants or (ii) direct Strategic Advisers to use the default retirement
date designated by the Social Security Administration for such Participant.


Strategic Advisers shall invest eligible amounts held in, or contributed to, the
accounts of enrolled Participants in accordance with the model portfolio, as it
may be adjusted from time to time for market fluctuation, provided that
Strategic Advisers shall not manage amounts held in Company Stock (if
applicable), or contributions required to be invested in Company Stock, except
to counterbalance against such Company Stock as described below. Enrolled
Participant accounts may be rebalanced periodically to align their accounts to
their assigned model portfolio, or if their accounts drift materially from the
market-adjusted model portfolio designated by Strategic Advisers. Strategic
Advisers may change the

23 



--------------------------------------------------------------------------------



model portfolios as appropriate for changes in the Plan’s investment options,
market performance or economic conditions.


Strategic Advisers shall have no independent obligation under this Agreement to
value assets under its management, but shall instead rely upon valuations
provided by the Trustee or its agent, or an external money manager, if
applicable.


Special Guidelines for Company Stock Holdings (if applicable): Strategic
Advisers will not invest Managed Assets in Company Stock. An enrolled
Participant whose Plan account is invested in Company Stock will be offered the
choice whether to (i) have Strategic Advisers ignore such holdings in assigning
an asset allocation to the Participant or (ii) assign an asset allocation that
attempts to offset the risk characteristics associated with an investment in a
security. If a Participant elects to offset the Company Stock holdings,
Strategic Advisers will assign the Participant to a portfolio that attempts to
account for their holdings in Company Stock, based on the Participant’s level of
Company Stock holdings in his or her Plan account. If a Participant fails to
direct Strategic Advisers as to whether to offset or ignore his or her Company
Stock positions, the Authorizing Party hereby directs Strategic Advisers to
assign the Participant into a portfolio that attempts to offset the risk
characteristics of the Participant’s Company Stock position.


Strategic Advisers shall not make decisions with respect to the exercise of any
rights accruing to investment options, including without limitation, shareholder
rights to vote proxies or tender or exchange shares, or rights arising out of
bankruptcy or litigation. Decisions with respect to the exercise of any such
rights shall be made in accordance with the provisions of the Trust Agreement,
and Strategic Advisers shall not be required to take such matters into account
in making its investment decisions.


Universe: Managed Assets of enrolled Participants may be invested in any
investment options available for new investment by enrolled Participants other
than assets held in or investment options available in self-directed brokerage
accounts (and Company Stock, if applicable) subject to the restrictions
described below.


Use of Participant Data: To the extent a Participant is enrolled in more than
one account within the Managed Account Service, Strategic Advisers will share
such Participant data across accounts and Plans. Strategic Advisers will use
such Participant’s data provided in connection with one account for updating or
management purposes in other accounts of such Participant that are also managed
by the Managed Account Service.


Restrictions: Managed Assets of enrolled Participants will not be invested in
any investment option that is closed to new investment by eligible Participants.
Certain investments – such as “investment strategy options” – may be excluded
from the model portfolio construction process. The Authorizing Party shall have
the right to impose reasonable restrictions upon Strategic Advisers with respect
to investment management, other than those set out here, provided that it shall
first propose such restrictions in writing to Strategic Advisers, and provided
that Strategic Advisers shall have thirty (30) Business Days to determine
whether such restriction is reasonable.


With respect to any stable value option or custom fund option within a plan
line-up, Strategic Advisers will use such stable value option in constructing
its portfolios if information regarding the composition of such stable value
option is made available to Strategic Advisers by the Authorizing Party on an
annual basis. If such information regarding the composition of the stable value
option is not made available to Strategic Advisers, Strategic Advisers will look
for other cash equivalent funds within the plan line-up.

24 



--------------------------------------------------------------------------------



If none are available, Strategic Advisers will be unable to create appropriate
models for the Plan. The plan Fiduciary shall be responsible for obtaining the
approval of the stable value option or custom fund provider prior to the
implementation of the Service.


The Managed Account Service only considers Fidelity Mutual Funds that have been
included in the investment menu chosen by the plan sponsor (or other responsible
plan fiduciary) to be offered to plan participants and beneficiaries. To the
extent that the Managed Account Service includes one or more Fidelity Mutual
Funds in model portfolios utilized by Plan participants, Strategic Advisers
believes such fund or funds are appropriate for the Plan because each such fund
is an investment option available in the Plan that, in combination with other
available investment options in the model portfolio, provide a resulting
portfolio that tracks the risk and diversification attributes of the targeted
asset allocation. Strategic Advisers constructs and manages each model portfolio
by applying a quantitative investment methodology. In constructing model
portfolios, Strategic Advisers employs a process that is independent with
respect to fund family or investment manager.



25 



--------------------------------------------------------------------------------





EXHIBIT C


PLAN NAMES AND AUTHORIZING PARTY




Plan Name: Zions Bancorporation Restated Deferred Compensation Plan


Authorizing Party: Zions Bancorporation

























26 

